    CASE 0:20-cv-01302-WMW-DTS Document 31 Filed 06/08/20 Page 1 of 57



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


Jared Goyette, Craig Lassig, and The                           Court File No. 20-cv-01302
Communications Workers of America,                                          (WMW/DTS)
On behalf of themselves and other
similarly situated individuals,

               Plaintiff,
        v.                                        FIRST AMENDED CLASS ACTION
                                                   COMPLAINT AND DEMAND FOR
 City of Minneapolis; Minneapolis Chief                          A JURY TRIAL
 of Police Medaria Arradondo in his
 individual and official capacity;
 Minneapolis Police Lieutenant Robert
 Kroll, in his individual and official
 capacity; Minnesota Department of
 Public Safety Commissioner John
 Harrington, in his individual and official
 capacity, Minnesota State Patrol Colonel
 Matthew Langer, in his individual and
 official capacity; and John Does 1-2, in
 their individual and official capacities.

               Defendants.


       For their First Amended Complaint, Plaintiffs state and allege as follows:

                                    INTRODUCTION

       The press is under assault in our City.

       Over the past week, the Minneapolis Police and the Minnesota State Patrol have

tear-gassed, pepper-sprayed, shot in the face with rubber bullets, arrested without cause,

and threatened journalists at gunpoint, all after these journalists identified themselves and

were otherwise clearly engaged in their reporting duties. These are not isolated incidents.
     CASE 0:20-cv-01302-WMW-DTS Document 31 Filed 06/08/20 Page 2 of 57



The past week has been marked by an extraordinary escalation of unlawful force

deliberately targeting reporters.

       The ostensible leaders of our law enforcement agencies have been unable to curb

this unlawful violence. Governor Walz and others have repeatedly issued statements

apologizing for the violence against reporters and the unlawful arrests.         But these

statements, and whatever behind-the-scenes actions have accompanied them, have proven

toothless.

       This pattern and practice of conduct by law enforcement tramples on the

Constitution. It violates the sacrosanct right to freedom of speech and freedom of the press

that form the linchpin of a free society. It constitutes a pattern of unreasonable force and

unlawful seizures under the Fourth Amendment.          And it deprives liberty without a

modicum of due process protected by the Fourteenth Amendment.

       Plaintiffs bring this action and ask the Court to restrain Defendants from further

violence and unconstitutional conduct.

                                         PARTIES

       1.     Plaintiff Jared Goyette is a Minnesota resident who lives in the city of

Minneapolis. Plaintiff is a freelance journalist who works for national and international

news publications.

      2.      Plaintiff Craig Lassig is a Minnesota resident and freelance photographer.

He has been a freelancer since 2008, and his clients include AP, Reuters, the NY Times,

and the European Pressphoto Agency (“EPA”).          Prior to 2008, Lassig worked as a

photographer for Sun Newspapers.


                                             2
     CASE 0:20-cv-01302-WMW-DTS Document 31 Filed 06/08/20 Page 3 of 57



      3.      Plaintiff The Communications Workers of America (“CWA”) is an

international labor union representing over 700,000 workers in a broad range of industries,

including print and broadcast news media, telecommunications, airline, manufacturing,

education, public service, and healthcare, among others.      CWA’s central purpose is

protecting the rights of workers through collective bargaining and public advocacy. CWA’s

headquarters is in Washington, DC; its members work and live throughout the United States,

including Minnesota. CWA is comprised of multiple sectors and districts representing

members in different industries. The News-Guild CWA (“NewsGuild”) is an affiliate union

of the CWA. NewsGuild members include many on the reporting staff of the Los Angeles

Times, the Chicago Tribune, the Detroit Free Press, the Denver Post, Reuters, the

Associated Press, the Washington Post, the New York Times, the St. Paul Pioneer Press,

and the Minneapolis Star Tribune, among others.

       4.     Defendant City of Minneapolis is a municipality incorporated in the State of

Minnesota.

       5.     Defendant Medaria Arradondo is the Minneapolis Chief of Police and a

Minnesota resident.

       6.     Defendant Robert Kroll is a Lieutenant in the Minneapolis Police

Department, the president of the Minneapolis Police Federation, and a Minnesota resident.

       7.     Defendant John Harrington is the Minnesota Commissioner of Public Safety

with supervisory responsibility over Colonel Matthew Langer and the Minnesota State

Patrol. Commissioner Harrington is a Minnesota resident.




                                             3
     CASE 0:20-cv-01302-WMW-DTS Document 31 Filed 06/08/20 Page 4 of 57



       8.       Defendant Colonel Matthew Langer commands the Minnesota State Patrol.

Colonel Langer is a Minnesota resident.

       9.       Defendants John Does are unidentified individuals who committed the acts

and omissions set forth below as agents of Defendants City of Minneapolis and Minnesota

State Patrol.

                                     JURISDICTION

       10.      Plaintiffs’ claims arise under 42 U.S.C. § 1983, the Fourteenth Amendment

to the United States Constitutions, and the First and Fourth Amendments, as incorporated

against the States, their agencies, and their municipal divisions through the Fourteenth

Amendment.

       11.      Jurisdiction is proper in this Court according to 28 U.S.C. § 1331 because

Plaintiffs’ claims arise under the United States Constitution and federal law.

                                     BACKGROUND

A.     GEORGE FLOYD’S MURDER AND THE ENSUING UNREST.

       12.      On Monday May 25, 2020, George Floyd, a citizen of Minneapolis, was

murdered by an officer of the Minneapolis Police Department (“MPD”). The events of

Floyd’s arrest and murder were captured on video by multiple bystanders as well as

individual officers’ body cameras.    The videos depicted Mr. Floyd pinned on the street,

face down and increasingly unresponsive, while MPD Officer Derek Chauvin knelt on Mr.

Floyd’s upper back and neck, two officers held him down, and another stood by. All four

officers were soon fired by the City. Derek Chauvin has been charged with third-degree

murder and manslaughter. The other officers have also been charged.


                                             4
    CASE 0:20-cv-01302-WMW-DTS Document 31 Filed 06/08/20 Page 5 of 57



        13.   The videos were widely and rapidly disseminated around the world via social

media and news media platforms. Mr. Floyd’s murder became international breaking

news.

        14.   Over the next five days and nights, thousands of people gathered across

Minneapolis to protest and mourn Mr. Floyd’s murder. Some of the protests grew in

intensity, and isolated bad actors used the protests to engage in the looting and burning of

hundreds of buildings in Minneapolis and Saint Paul.

        15.   The public unrest became international breaking news. Numerous members

of the news media arrived to cover the demonstrations and unrest and the government

response.

        16.   Many confrontations occurred during this period between the MPD and State

Patrol, and groups of demonstrators, in which law enforcement, without any forewarning,

deployed less-lethal ballistics and chemical irritants against the demonstrators.

        17.   It is abnormal in situations of public unrest for law enforcement to engage in

potentially injurious riot control tactics without issuing clear warnings and orders to

disperse.

        18.   In addition to confronting civilian demonstrators, the MPD and State Patrol

also aggressively confronted members of the news media providing on-the-scene coverage.

Numerous journalists reported injuries sustained as a result of law enforcement’s

unforewarned, indiscriminate use of riot control tactics against clearly identifiable

members of the news media. In one high-profile incident, CNN correspondent Omar

Jimenez was arrested on national television despite asking the State Patrol to “put us back


                                             5
     CASE 0:20-cv-01302-WMW-DTS Document 31 Filed 06/08/20 Page 6 of 57



where you want us, we are getting out of your way.” 1 Mr. Jimenez was only released after

a personal phone call from CNN president Jeff Zucker to Minnesota Governor Tim Walz. 2

       19.    Governor Walz acknowledged that arresting members of the news media

providing coverage of breaking news stories was improper and said that “there is absolutely

no reason something like this should happen . . . . In a situation like this, even if you’re

clearing an area, we have got to ensure that there is a safe spot for journalism to tell this

story. The issue here is trust, the community that’s down there that’s terrorized by this, if

they see a reporter being arrested, their assumption is something is going to happen that

they don’t want to be seen so that is unacceptable.” 3

       20.    Despite Governor Walz’s assurances that the role of the media would be

fostered and respected, the MPD, State Patrol, and other law enforcement authorities

continued to target and intimidate members of the news media in a concerted effort to chill

protected First Amendment activity.

B.     CURFEWS ESTABLISHED BY EXECUTIVE ORDER.

       21.    Due to widespread threat to personal safety and property, Governor Walz

mobilized the Minnesota National Guard.

       22.    Governor Walz also issued an executive order establishing a curfew,

effective from 8:00 p.m. to 6:00 a.m. on Friday, May 29 and Saturday, May 30. 4 The


1
  https://apnews.com/eadfe65c7ce593d04c0aef7eb0276e22.
2
  https://www.startribune.com/cnn-reporter-arrested-on-live-tv-let-go-after-gov-tim-walz-
intervened/570860202/
3
  https://www.cnn.com/2020/05/29/politics/tim-walz-minnesota-cnn-arrest/index.html
4
  Minn. Exec. Order No. 20-65 (May 29, 2020),
https://mn.gov/governor/assets/EO%2020-65%20Final_tcm1055-434635.

                                             6
    CASE 0:20-cv-01302-WMW-DTS Document 31 Filed 06/08/20 Page 7 of 57



Governor re-issued the curfew order for Sunday, May 31. (“Curfew Orders”). 5 The Curfew

Orders apply to “all public places within the City of Minneapolis and the City of Saint

Paul[.]” The curfews expired on Friday, June 5, 2020.

       23.    The Curfew Orders mandate that “[d]uring the curfew, all persons must not

travel on any public street or in any public place.”

       24.    The Curfew Orders contain exceptions to the travel prohibition, however:

“All law enforcement, fire, medical personnel, and members of the news media . . . are

exempt from the curfew. Individuals traveling directly to and from work, seeking

emergency care, fleeing dangerous circumstances, or experiencing homelessness are also

exempt.”

       25.    The City of Minneapolis implemented a similar curfew order that exempted

members of the news media.

       26.    Upon information and belief, there is no system in place for members of the

media to apply for or obtain official credentials from the Minneapolis Police Department

or the State Patrol.

       27.    Throughout the duration of the protests, both before and after the Governor’s

curfew order, the Defendants acted in communication and coordination with one another.




5
 Minn. Exec. Order No. 20 68 (May 31, 2020),
https://mn.gov/governor/assets/EO%2020-68%20Final_tcm1055-434305.

                                              7
     CASE 0:20-cv-01302-WMW-DTS Document 31 Filed 06/08/20 Page 8 of 57



C.     DEFENDANTS’ UNCONSTITUTIONAL ACTIONS                              AGAINST        THE
       PRESS COVERING THE RECENT PROTESTS.

       28.    Even though members of the news media were expressly exempt from the

Curfew Orders, Defendants ignored the exemption. Even when members of the news

media clearly identified themselves, Defendants continued to target and intimidate the

press by threatening, spraying chemical irritants, and firing less-lethal ballistics designed

for riot control directly at members of the media. Defendants further interfered with the

news media’s right to cover public events by refusing access to areas where events were

unfolding and creating obstacles to reporters’ movement about the city. These incidents

constitute flagrant infringements on the constitutional rights of individual reporters as well

as the public’s interest in the dissemination of accurate information and accountability of

government for its actions. The unlawful actions of the Defendants include but are not

limited to the following incidents.

                                         ARRESTS

       29.    On May 30, a Minnesota State Patrol trooper forced WCCO videographer

Tom Aviles to the ground and arrested him even though Aviles had identified himself as a

member of the press and was carrying a large video camera. 6 Aviles’s producer Joan

Gilbertson was with him at the time. She also identified herself as a journalist. A State

Patrol trooper told her, “You’ve been warned, or the same thing will happen to you. Or

you’re next.” Aviles spent two hours in custody. Earlier police had shot Aviles with a



6
 https://www.startribune.com/wcco-cameraman-arrested-on-video-while-covering-
unrest-in-minnesota/570902742/

                                              8
    CASE 0:20-cv-01302-WMW-DTS Document 31 Filed 06/08/20 Page 9 of 57



less-lethal projectile even though he was filming them with a large video camera at the

time and was clearly identifiable as a member of the press. 7

       30.    On May 29, a Minnesota State Patrol trooper handcuffed and arrested CNN

reporter Omar Jimenez and his news crew during a live broadcast. It was daytime, there

were no protesters around, and Jimenez asked the State Patrol where they should position

themselves prior to being arrested, stating, “Put us back where you want us, we are getting

out of your way, just let us know.” When Jimenez further pressed the trooper who arrested

him why he was being arrested, the trooper stated, “Look, I don’t know man, I’m just

following orders.” The crew was readily identifiable as a CNN news crew and identified

themselves as such repeatedly before being handcuffed and arrested. 8 The crew was

detained for an hour.

       31.    On May 30, European Press Photo Agency photojournalist Tannen Maury,

freelance photographer Stephen Maturen, and Plaintiff Craig Lassig were arrested and

charged with curfew violations despite having identified themselves as members of the

press, as detailed in paragraphs 86-91 below. 9

       32.    While covering the protests on May 31, Star Tribune reporter Liz Sawyer

identified herself as a journalist to Minneapolis Police. She was told, “we don’t care, we’ll

arrest you.” 10 Earlier that evening, Sawyer was standing with Star Tribune reporter Chao


7
  https://minnesota.cbslocal.com/2020/05/30/wcco-photojournalist-tom-aviles-arrested-
in-south-minneapolis/
8
  https://www.nytimes.com/2020/05/29/business/media/cnn-reporter-arrested-omar-
jimenez.html
9
  https://twitter.com/MJKauz/status/1267273646621499392
10
   https://twitter.com/ByLizSawyer/status/1266984068765409280

                                             9
      CASE 0:20-cv-01302-WMW-DTS Document 31 Filed 06/08/20 Page 10 of 57



Xiong, two Kurdish journalists, and one Japanese journalist. Minneapolis Police officers

told them to go home. When the group identified themselves as press and showed their

credentials, an officer said, “Your cards are bullshit.” 11

         33.   On May 31, NBC reporter Simon Moya-Smith was arrested by the

Minneapolis Police despite identifying himself multiple times as a reporter and displaying

his press badge for the arresting officer. 12 Moya-Smith was pepper sprayed during the

arrest. At approximately 2:00 a.m., he was walking with a dozen or so activists who were

on their way home from the protests in honor of George Floyd. The group was a few blocks

west from the location where George Floyd was murdered when they were surrounded by

6 to 8 police cruisers. The officer in the passenger side of the lead car swung the door

open, shouting, “Get on the ground! Get the fuck on the ground!” She pepper-sprayed the

entire group one by one while they laid on the ground, peaceably complying with the

officer’s order to remain still. One of the group members, a Native American woman who

is       an    attorney,      asked,      “Are       you      literally   maceing    us?”

The female officer responded by pepper spraying her in the face.

         34.   Another police officer approached Moya-Smith, while officers in the

background laughed. The officer asked his name. He responded, “My name is Simon

Moya-Smith. I am a reporter with NBC News. My press badge is on my chest.” A third

officer approached Moya-Smith, saying, “Roll on your side, Mr. Journalist. You’re going

to be charged with, I don’t know, breaking curfew.”


11
     https://twitter.com/ChaoStrib/status/1266959110265856000
12
     https://twitter.com/SimonMoyaSmith/status/1267054164774916096

                                              10
      CASE 0:20-cv-01302-WMW-DTS Document 31 Filed 06/08/20 Page 11 of 57



         35.   About 10 to 15 minutes later, Moya-Smith was still lying face down on the

concrete sidewalk. A fourth officer approached, pulled him up by his right bicep, and

walked him to a nearby police cruiser. Moya-Smith told this officer, “I am a journalist

with NBC News.” This officer eyed the press badge that was suspended from Moya-

Smith’s neck, shrugged, and loaded Moya-Smith into the back of the police cruiser. He

was taken to the Fifth Precinct and after identifying himself as a member of the media

again, to the officer who was beginning to book him, he was released. 13

         36.   Early on the morning of May 31, an Australian television news team led by

Tim Arvier was detained and searched by Minneapolis Police after identifying themselves

as members of the press.      During this detention the news team’s cameraman was

handcuffed despite clearly being a member of the news media and being no threat to

anyone. 14

                              USE OF PHYSICAL FORCE

         37.   On May 29, freelance videographer Mike Shum was covering the protests

for the New York Times. He was positioned outside the Third Precinct, roughly 50 feet

from any protesters. He had a large shoulder-mounted camera and was clearly identifiable

as a member of the press. Minneapolis Police fired flash-bang grenades directly at Shum

while he was filming, and those munitions exploded right in front of his camera, despite

the fact that Shum was standing alone with no protesters around. At around 9 p.m. that


13
 The allegations in paragraphs 32-34 are derived in part from the Declaration of Simon
Moya-Smith, attached as Exhibit 1 to the First Amended Complaint.
14
     https://twitter.com/TimArvier9/status/1266969637817909250

                                           11
   CASE 0:20-cv-01302-WMW-DTS Document 31 Filed 06/08/20 Page 12 of 57



night, police began to disperse the protesters who had gathered in front of the precinct.

Shum was still about 50 feet away from any protesters, filming with a shoulder-mounted

camera. Minneapolis Police officers nonetheless began shooting less-lethal projectiles and

tear gas at Shum and a group of other journalists gathered nearby, including Star Tribune

photographer Richard Song-Tatari. Police did not give any warning or order to disperse

before opening fire on Shum. One projectile ricocheted off a wall or the ground and hit

Shum in the side. Another projectile hit Shum directly in the foot. His foot swelled up and

he has been having difficulty walking since then.

      38.    On May 29, freelance photographer Philip Montgomery was covering the

protests at the Third Precinct. He was standing away from the protesters with a group of

other news photographers, including Scott Olson from Getty Images, Victor Blue of the

New York Times, John Minchillo from AP, and Lucas Jackson from Reuters. All the

photographers had their press badges out and visible, and they were documenting the

protests with their professional photography gear. Minchillo was wearing a vest with

“PRESS” written on the front in large letters. The group was clearly identifiable as

journalists and was not standing amidst or near the protestors. They were not obstructing

any crowd control activity being undertaken by law enforcement. They were not provoking

law enforcement. They were simply standing to the side documenting what was going on.

Around midnight, law enforcement moved to clear out the protests.

      39.    At that same time, without warning, a group of law enforcement officers –

Minneapolis Police and Minnesota State Patrol – moved in front of the small cluster of

photographers and began to advance. As they closed in on the photographers, the officers


                                            12
      CASE 0:20-cv-01302-WMW-DTS Document 31 Filed 06/08/20 Page 13 of 57



fired tear gas canisters and rubber bullets directly into the group. One officer advanced

until he was roughly 15 feet away from Montgomery. The officer raised and pointed his

riot control gun at Montgomery and fired a less-lethal projectile into Montgomery’s chest.

The officer aimed directly at Montgomery even though he was clearly identified as a

member of the press.

         40.   The force of the blow from the projectile shocked Montgomery, and he still

has a large bruise from where he was hit, directly over his heart. The injury affected his

ability to continue documenting and reporting on the protests. Other photographers in that

group were also hit, including Lucas Jackson, Victor Blue, and John Minchillo. The

troopers and officers clearly targeted the group even though they were obviously

journalists, not provoking or obstructing law enforcement, and were merely standing

peaceably to the side exercising their First Amendment rights. Minchillo stated in a social

media post, “No distinctions were made . . . when I and my colleagues were hit by officers.

Last night was full force in a wide spread. This is a protocol that I’ve not seen elsewhere.” 15

It should be noted that the guns used to fire these less-lethal projectiles are equipped with

sights for precision aiming, as shown in this photograph taken by Minchillo:




15
     https://twitter.com/johnminchillo/status/1267116569223725059

                                              13
     CASE 0:20-cv-01302-WMW-DTS Document 31 Filed 06/08/20 Page 14 of 57




       41.   On May 30, Los Angeles Times reporter Molly Hennessy-Fiske and

photographer Carolyn Cole were reporting on protests at the Minneapolis Police Fifth

Precinct building. 16 The two were wearing their press credentials, and Cole wore a flak

jacket labeled “TV.” They were standing on the sidewalk of a street bordering the Fifth

Precinct building with a group of roughly 20 other journalists. At around 8:30 p.m., a

bullhorn announced, “this is the Minnesota State Patrol” and informed protesters that they

must disperse because they were violating curfew. A line of law enforcement officers




16
  The facts in paragraphs 40-44 are drawn in part from the Declaration of Carolyn Cole
(“Cole Dec.”), attached as Exhibit 2 to the First Amended Complaint, and the Declaration
of Molly Hennessy-Fiske (“Hennessy-Fiske Dec.”), attached as Exhibit 3 to the First
Amended Complaint.


                                           14
      CASE 0:20-cv-01302-WMW-DTS Document 31 Filed 06/08/20 Page 15 of 57



proceeded up the street, clearing it of protesters. Hennessy-Fiske, Cole, and the group of

journalists huddled against a wall of the Fifth Precinct building that abutted the sidewalk.

Because they were journalists, they were exempt from the curfew. Moreover, they were

clearly separate from the protesters, who were on the opposite side of the street. There was

no legitimate law enforcement reason to force the group of journalists to move, let alone

assault them.

         42.    Hennessy-Fiske expected the law enforcement officers walking up the street

to pass by the journalists. Instead, the officers turned toward the journalists and started

firing less-lethal projectiles into the group. No protesters were nearby. Hennessy-Fiske

shouted, “We’re reporters!” “Wait!” and “Where do we go!” at the officers, and she waved

her notebook at them. 17 The officers did not respond. The officers were only several feet

away at this point, and they fired again into the group of journalists. Hennessy-Fiske was

hit at least five times in the leg with less-lethal projectiles, and her leg was bleeding. Cole

was shot in the face with pepper spray. The officer was firing from so close a distance,

Cole could feel the full force of the pepper spray go into her left ear and eye. Cole suffered

damage to her left cornea from the pepper spray. She is currently unable to do her job as

a photographer due to the injury.

         43.    The journalists piled on top of each other in an attempt to get away from the

police assault. Hennessy-Fiske pleaded with the officers to tell her where to go but received

no answer. The officers just kept firing. When the group of journalists tried to flee, the



17
     https://www.latimes.com/world-nation/story/2020-05-30/la-reporter-tear-gas-police

                                              15
     CASE 0:20-cv-01302-WMW-DTS Document 31 Filed 06/08/20 Page 16 of 57



officers chased them and fired more less-lethal projectiles. Hennessy-Fiske saw NBC

photojournalist Ed Ou next to her, stunned and bleeding from the face. Hennessy-Fiske

continued to flee the officers and they cornered her against another wall. She scaled it and

sought shelter in the nearest building, a senior center.

       44.     The group of press that Cole was with also ran from the firing officers. They

tried to move along the precinct wall, but it was not clear to where the officers wanted the

journalists to go. The officers were yelling “Move! Move!” and continued firing on the

journalists. Cole was unable to see, so she followed along the wall with the other journalists

until they reached another wall that was about 4 feet high that she could not get over. The

officers pursued the journalists into the corner yelling “Get out! Now!” Cole responded

repeatedly, “I’m trying. I’m trying. I’m trying.” A patrol officer told Cole that she had to

get out of there, lifted Cole up onto the wall, and Cole fell over to the other side. Cole

stumbled blindly through the neighborhood until local residents helped her and gave her a

bucket to wash her face. Because Cole’s face continued burning, one of the local residents

drove her to the emergency room along with Hennessy-Fiske, who had reconnected with

Cole by this point. While they were driving to the hospital, police fired a paint ball gun at

the car marking it with red paint. Cole had to stop covering the protests at this point due

to the injury to her eye. 18




18
  https://www.latimes.com/world-nation/story/2020-06-01/they-came-toward-us-firing-
pepper-spray-and-rubber-bullets


                                             16
      CASE 0:20-cv-01302-WMW-DTS Document 31 Filed 06/08/20 Page 17 of 57



         45.   Hennessy-Fiske has covered protests involving police in Ferguson, Baton

Rouge, Dallas, and Los Angeles. She has covered the United States military in war zones,

including Iraq and Afghanistan. But she has never been fired at by police until her

reporting in Minnesota. Cole has covered conflicts both nationally and internationally for

many years. She is familiar with the dangers involved in such situations, especially when

reporters get between riot police and protesters. But she was shocked when the police

directly attacked her and Hennessy-Fiske. In fact, this was the first time in Cole’s 25 years

of reporting for the Los Angeles Times that she has been injured covering a protest or other

event.

         46.   On May 30, Star Tribune reporters Ryan Faircloth and Chao Xiong were

trying to leave the protests in Faircloth’s car. They mistakenly turned down a street that

was blocked off at the end. Before they could turn around, the State Patrol fired less-lethal

projectiles at the car, without warning. Later, when Faircloth was driving alone out of the

area, officers again fired less-lethal rounds at Faircloth’s vehicle, injuring Faircloth and

blowing out the windows of the car. 19

         47.   On May 30, freelance journalist Linda Tirado was photographing the protests

when police or troopers shot her in the face with a less-lethal projectile. She is now

permanently blind in her left eye. 20 “I would say there is no way that anyone had looked

at me and not known that I am a working journalist,” she stated in an interview with the




19
     https://twitter.com/RyanFaircloth/status/1266954131324928003
20
     https://www.nytimes.com/2020/05/30/us/minneapolis-protests-press.html

                                             17
     CASE 0:20-cv-01302-WMW-DTS Document 31 Filed 06/08/20 Page 18 of 57



New York Times. “That said, police have been pretty clear that they don’t care if you are

a working journalist.”

       48.    On May 30 Minneapolis Police fired less-lethal projectiles at CBS reporter

Michael George and his news crew, hitting sound engineer John Marschitz and severely

bruising Marschitz’s arm. 21 The crew was not standing within 500 feet of any protesters

at the time and had their credentials displayed and their cameras out. 22

       49.    On May 30, police or troopers fired less-lethal projectiles at an MSNBC news

crew, including reporter Ali Velshi, hitting Velshi in the leg. 23 After this incident, Velshi

and another TV crew were confronted by police in a nearly deserted parking lot. The group

informed the police that they were news media. The officers responded, “we don’t care,”

and began firing on the group with less-lethal projectiles.

       50.    During the protests, a Fox 9 TV news crew was driving in their news van,

with a placard placed on their windshield clearly indicating that the van belonged to Fox 9

News, when law enforcement fired less-lethal projectiles into the windshield, shattering it.

       51.    On May 30, Reuters TV cameraman Julio-Cesar Chavez was filming police

when one aimed a less-lethal projectile gun at directly at Chavez. Later that evening, in a

separate incident, police fired directly at Chavez and his crew with less-lethal projectiles. 24



21
   https://twitter.com/MikeGeorgeCBS/status/1266919447970942986
22
   https://twitter.com/MikeGeorgeCBS/status/1266916104951214080
23
   https://www.washingtonpost.com/lifestyle/media/journalists-at-several-protests-were-
injured-arrested-by-police-while-trying-to-cover-the-story/2020/05/31/bfbc322a-a342-
11ea-b619-3f9133bbb482_story.html
24
   https://www.reuters.com/article/us-minneapolis-police-protest-update/reuters-camera-
crew-hit-by-rubber-bullets-as-more-journalists-attacked-at-us-protests-idUSKBN237050

                                              18
     CASE 0:20-cv-01302-WMW-DTS Document 31 Filed 06/08/20 Page 19 of 57



Chavez was hit in the back of his neck, under his left eye, and in his arm. A member of

his crew was also hit. They were clearly identifiable as press at the time. 25

       52.    On May 30, photojournalist Lucas Jackson was pepper sprayed in the face

and also shot in the back with a less-lethal projectile. 26 Jackson stated in a social media

post, “It’s not that we were being shot because we were between cops and protesters. It’s

that we were shot at if we were anywhere in line of sight. I’ve been hit because I was in

the wrong place before. I’ve never been aimed at so deliberately so many times when I

was avoiding it.” 27

       53.    On May 30, CBC senior news correspondent Susan Ormiston was hit in the

shoulder by a less-lethal projectile and in the back by a tear gas canister. At the time she

was shot, she was in a parking lot that had been cleared of protesters, and she and her crew

were clearly identifiable as media. 28

       54.    On May 30, Minneapolis Police fired a flash bang grenade directly into an

MSNBC news crew led by reporter Morgan Chesky, despite the fact that Chesky was live

on television and he and his crew were clearly identifiable as news media. 29

       55.    On May 30, NBC News photographer Ed Ou was pepper sprayed directly in

the face from several feet away by State Patrol troopers and shot with a less-lethal



25
   https://www.washingtonpost.com/lifestyle/media/journalists-at-several-protests-were-
injured-arrested-by-police-while-trying-to-cover-the-story/2020/05/31/bfbc322a-a342-
11ea-b619-3f9133bbb482_story.html
26
   https://twitter.com/Lucas_Jackson_/status/1266666583012892672
27
   https://twitter.com/Lucas_Jackson_/status/1267114291532046338
28
   https://twitter.com/mcquillanator/status/1266915485741993996
29
   https://twitter.com/AndyRowell/status/1266946038373347328

                                             19
     CASE 0:20-cv-01302-WMW-DTS Document 31 Filed 06/08/20 Page 20 of 57



projectile. 30 Ou was standing out of the way of police, documenting the protests, and

clearly identifiable as a member of the press, with his press badge out. His own footage

documents him stumbling down the sidewalk behind the front lines of the protest after this

assault, bloody and blind, begging for help and identifying himself as a member of the

press as he passes by several Minneapolis Police officers who ignore him. 31

       56.    On May 30, freelance videographer Mike Shum was again covering the

protests for the New York Times. In the early evening, around dusk, Minnesota State

Patrol troopers began moving down a street on which Shum and several other journalists

were standing, filming the protests. Again, Shum was filming with a large shoulder

mounted camera and clearly acting as a member of the news media. As Minneapolis Police

and State Patrol pushed down the block, firing tear gas and projectiles, Shum and other

journalists took shelter in a little gated area off the sidewalk. Shum continued to film as

the troopers approached, and then turned to try and escape this area when the troopers also

left the sidewalk and pursued the journalists into the gated area where they were sheltering.

By this time, it was clear to Shum that law enforcement was attacking journalists with

impunity and he sought to escape the gated area. Shum climbed onto a half wall, hoping

if he got to the other side he would be protected from attack by the police. As he climbed

onto the wall, two State Patrol troopers approached and shoved him off the wall. As they

shoved Shum, one of the troopers said, “get the fuck off of there.” Shum fell to the ground



30
   https://www.theguardian.com/us-news/2020/jun/06/george-floyd-protests-reporters-
press-teargas-arrested
31
   https://twitter.com/edouphoto/status/1267981849537609728

                                             20
     CASE 0:20-cv-01302-WMW-DTS Document 31 Filed 06/08/20 Page 21 of 57



on the opposite side of the wall and suffered several scratches, bruises, and cuts. The

officers who pushed Shum off the wall knew he was a journalist. He was not among any

protesters, was not impeding the advance of any law enforcement personnel and was

merely seeking shelter with other journalists in this little enclosed area.

       57.     Among the munitions used against journalists were the 40mm Skat Shell

(which is a delivery device for chemical agents) and the Direct Impact LE 40mm Extended

Range Round.

       58.     According to Defense Technology, Inc., the manufacturer of the 40mm Skat

Shell: “The 40mm Skat Shell® is designed for outdoor use and has fire producing

capability. It is not intended for barricade penetration. Do NOT fire directly at personnel,

as serious injury or death may result.” 32

       59.     Defense Technology, Inc., also manufactures the Direct Impact 40mm

Extended Range Round. It states: “The Direct Impact® Extended Range Round should

only be used at ranges beyond 10 meters, targeting the subject’s lower torso or extremities.

Impacts closer than 10 meters or targeting the subject’s head, neck, or upper torso can result

in serious injury or death.” 33

       60.     On information and belief, MPD and the Minnesota State Patrol fired both

the Skat Shell and the Direct Impact Round at journalists in a manner contrary to the



32
   https://www.defense-technology.com/on/demandware.static/-/Sites-DefenseTech-
Library/default/dw66a06e0e/product-pdfs/less-lethal/40mm_Skat_Shell.pdf
33
   https://www.defense-technology.com/on/demandware.static/-/Sites-DefenseTech-
Library/default/dw7cc762e7/product-
pdfs/40mm%20Direct%20Impact%20LE%20Extended%20Range%20Round.pdf

                                              21
     CASE 0:20-cv-01302-WMW-DTS Document 31 Filed 06/08/20 Page 22 of 57



manufacturer’s warnings and likely to cause injury, and in fact resulting in injury in

numerous instances.

                             USE OF CHEMICAL AGENTS

       61.    On May 28, Star Tribune columnist Jennifer Brooks was standing at a light

rail station on S. 5th Street documenting the protests in a group of other media members.

Several Minneapolis Police squad cars drove by unimpeded. As Squad Car 181 passed the

journalists, the driver’s side window rolled down and the driver indiscriminately pepper

sprayed Brooks, other media members, and nearby protesters. 34

       62.    On May 29, USA Today reporter Tyler Davis was covering the protests in

downtown Minneapolis. Several squad cars pulled up at his location. Police got out of

the squad cars and began indiscriminately spraying pepper spray canisters in every

direction and telling people to move north. Davis was filming two young women being

pepper sprayed to his left, when the officer doing the spraying turned to Davis. Davis

identified himself as a member of the media, and the officer “laid on the trigger for a few

seconds” spraying Davis directly in the face. 35

       63.    On May 30, Minneapolis Police aimed a rifle directly at Vice magazine

journalist Michael Adams while Adams was covering the protests. At the time, Adams

and other journalists clustered near him were holding up their press passes. Shortly

thereafter, a Minneapolis Police officer approached Adams with a weapon pointed directly



34
  https://twitter.com/stribrooks/status/1266186985041022976
35
  https://www.usatoday.com/story/opinion/2020/05/29/george-floyd-protests-leave-usa-
today-reporter-hit-chemical-spray/5282374002/

                                             22
     CASE 0:20-cv-01302-WMW-DTS Document 31 Filed 06/08/20 Page 23 of 57



at him and threw him to the ground. He was displaying his press pass and shouting “press.”

The officer responded, “I don’t care.” Adams was on his knees, alone, clearly not a threat,

and was surrounded by more than a dozen officers. 36 The officer who threw Adams down

told him not to move. Adams complied. Another officer slowly walked by Adams. When

Adams again said, “I’m Press,” and held up his credential, this officer casually pepper-

sprayed Adams directly in the face from several inches away, then continued strolling

while Adams writhed on the ground in agony. 37

       64.     KSTP investigative reporter Ryan Raiche, his photographer, and his

producer, were gathered together with a group of other media members during protests on

the evening of May 30 outside the Fifth Precinct. Most had large cameras, boom mikes,

or visible press credentials. The group was clearly identifiable as media. They were pinned

against a wall together as a police line advanced. Police walked up to the group and

indiscriminately pepper sprayed the entire group of journalists. 38

       65.     On May 30, Star Tribune photographer Anthony Souffle was tear gassed by

police or troopers. 39

                USE OF THREATENING LANGUAGE AND GESTURES

       66.     On May 30, Star Tribune reporter Chris Serres was twice ordered at gunpoint

by Minneapolis Police to “hit the ground,” and warned that “if [he] moved an inch [he’d]




36
   https://twitter.com/MichaelAdams317/status/1267203751913422849
37
   https://twitter.com/MichaelAdams317/status/1266945268567678976?s=20
38
   https://twitter.com/ryanraiche/status/1267021649959845888
39
   https://twitter.com/AnthonySouffle/status/1267122936105893892

                                             23
     CASE 0:20-cv-01302-WMW-DTS Document 31 Filed 06/08/20 Page 24 of 57



be shot,” despite prominently displaying his Star Tribune press badge for the police. 40 He

had already been tear gassed and shot in the groin with a less-lethal projectile earlier in the

day.

       67.      Maggie Koerth, a reporter for the website FiveThirtyEight was covering the

protests from a sidewalk on May 30. A Minneapolis Police officer drew a weapon on

Koerth and Plaintiff Jared Goyette. Koerth and Goyette said “press, press” and held up

their press badges. The officer continued to point the gun at Koerth and told Koerth to

“Shut up.” 41

       68.      On May 30, MPR reporter Madeleine Baran was covering the protests with

American Public Media journalist Samara Freemark. A Minneapolis police officer pointed

a weapon at their heads. When they identified themselves as press, the officer did not lower

his weapon, so they ran for cover and ended their reporting for the night. 42

       69.      On May 31, Minneapolis Police officers in a truck pulled up to a group of

reporters, including Star Tribune reporter Andrew Mannix, pointed a “large gun” at the

group and shouted, “do you know what curfew is?” After notifying the officers that they

were journalists and walking to their cars, the police ordered them to leave the area. 43

       70.      Graphic images taken during the protests show the trauma wrought by

Defendants’ unconstitutional actions.



40
   https://twitter.com/ChrisSerres/status/1267098060938776581
41
   https://www.nytimes.com/2020/06/01/business/media/reporters-protests-george-
floyd.html?smid=tw-share
42
   https://twitter.com/madeleinebaran/status/1266610933071138816
43
   https://twitter.com/AndrewMannix/status/1266968276481052672?s=20

                                              24
   CASE 0:20-cv-01302-WMW-DTS Document 31 Filed 06/08/20 Page 25 of 57



       71.    Below is a photograph of NBC video and photojournalist Ed Ou, who was

pepper sprayed and hit with a less-lethal projectile:




                                             25
   CASE 0:20-cv-01302-WMW-DTS Document 31 Filed 06/08/20 Page 26 of 57



       72.    Below is a photograph of freelance journalist Linda Tirado. The Minneapolis

Police permanently blinded Ms. Tirado in her left eye with a less-lethal projectile.




                                            26
   CASE 0:20-cv-01302-WMW-DTS Document 31 Filed 06/08/20 Page 27 of 57



      73.    Below is a photograph of KSTP reporter Ryan Raiche after being pepper

sprayed despite identifying himself as a member of the press:




                                           27
   CASE 0:20-cv-01302-WMW-DTS Document 31 Filed 06/08/20 Page 28 of 57



       74.    Below is a photo that Reuters cameraman Julio-Cesar Chavez took of police

taking direct aim at him despite his being clearly identifiable as a member of the press:




                                            28
CASE 0:20-cv-01302-WMW-DTS Document 31 Filed 06/08/20 Page 29 of 57



  75.   Below is an image of the arrest of Omar Jimenez and his news crew:




                                    29
   CASE 0:20-cv-01302-WMW-DTS Document 31 Filed 06/08/20 Page 30 of 57



       76.    Below are images published by Molly Hennesy-Fiske of the types of less-

lethal projectiles that law enforcement fired at journalists.




                                              30
CASE 0:20-cv-01302-WMW-DTS Document 31 Filed 06/08/20 Page 31 of 57




                                31
   CASE 0:20-cv-01302-WMW-DTS Document 31 Filed 06/08/20 Page 32 of 57



       77.    Below is a photograph of the injuries Molly Hennessy-Fiske suffered after

law enforcement shot her with less-lethal projectiles:




                                            32
     CASE 0:20-cv-01302-WMW-DTS Document 31 Filed 06/08/20 Page 33 of 57



D.     NAMED-PLAINTIFF JARED GOYETTE.

       78.     Plaintiff Jared Goyette is a freelance journalist. At all times relevant to this

Complaint, Plaintiff was working on assignment as a contract journalist with a national

publication.

       79.     At around 5:00 p.m. on May 27, 2020, Plaintiff was observing and

documenting the demonstrations near the MPD’s Third Precinct, located at the intersection

of Lake Street and Minnehaha Avenue. MPD officers protecting the Third Precinct were

firing ballistic rounds, marker rounds, and tear gas intermittently and without warning or

orders for dispersal.

       80.     Plaintiff was clearly a member of the news media. He carried a camera and

a monopod (a single, long leg used to stand a camera on for stability), notepad, and mobile

phone. These items would have been visible to the MPD stationed on top of and outside

the Third Precinct.

       81.     Plaintiff was standing 30 to 50 yards from the Third Precinct when he saw a

young man who appeared to be severely injured. Plaintiff went towards the man to

document the incident.

       82.     Plaintiff was shot in the face with less-lethal ballistic ammunition shortly

after other bystanders took the injured young man from the scene. MPD provided no

warning for this use of force. Plaintiff was standing alone and there was no one else within

several feet of Plaintiff.

       83.     Plaintiff suffered immediate physical injury to his nose and eye and, as a

result, had to leave the scene and cease journalistic activities for the evening. After


                                              33
     CASE 0:20-cv-01302-WMW-DTS Document 31 Filed 06/08/20 Page 34 of 57



receiving medical treatment, Plaintiff ventured back to the demonstrations to continue to

provide press coverage.

        84.   In the days after his injury, Plaintiff experienced several instances of

intimidating and obstructive behavior from Defendants. For example, he was told to “Shut

up” by an officer after identifying himself as press. In another instance, an officer passing

by Plaintiff and another female reporter shouted at them, “I want to fucking peg you.”

       85.    Plaintiff intends to continue documenting and reporting on additional

protests and other First Amendment protected expression, and the police response to these

protests.

E.      NAMED-PLAINTIFF CRAIG LASSIG. 44

       86.    Plaintiff Craig Lassig is a Minnesota resident and freelance photographer.

He has been a freelancer since 2008, and his clients include AP, Reuters, the NY Times,

and the European Pressphoto Agency (“EPA”).           Prior to 2008, Lassig worked as a

photographer for Sun Newspapers.

       87.    On May 30, Lassig was covering the George Floyd protests for EPA, along

with another EPA photographer, Tannen Maury, who had traveled to Minneapolis from

Chicago to cover the protests with Lassig. Another freelance photojournalist, Stephen

Maturen, was with Maury and Lassig.




44
 The allegations in this section are drawn from the Declaration of Craig Lassig (“Lassig
Dec.”), attached to the First Amended Complaint as Exhibit 5.)


                                             34
    CASE 0:20-cv-01302-WMW-DTS Document 31 Filed 06/08/20 Page 35 of 57



       88.     Lassig, Maury, and Maturen were documenting protests occurring near the

5th precinct police station in Minneapolis, at 31st and Nicollet. Early that evening, the police

began to disburse the protesters, pushing them up 1st Avenue toward downtown. Police

fired tear gas and less-lethal projectiles, and shot protesters running away in the back.

       89.     Because the situation had gotten violent, Lassig, Maury, and Maturen left the

scene and proceeded up Nicollet Avenue to regroup and decide what to do next. They

stopped in the parking lot of a restaurant on Nicollet Avenue to discuss where they should

go next. They were nowhere near any protesters, and they were the only three individuals

standing in the parking lot. Likewise, there were no police in sight.

       90.     As they stood in the parking lot talking, several law enforcement vehicles

drove down 28th Avenue in front of the restaurant. One of the cruisers stopped and officers

wearing blue shirts (apparently Minneapolis Police officers) got out. Lassig, Maury, and

Maturen all had their press badges displayed at the time, and all were carrying professional

camera gear. They verbally identified themselves as the media to the officers. One officer

said, “we don’t fucking care,” and ordered the group onto the ground. They complied. The

officers handcuffed Lassig, Maury, and Maturen, searched all their belongings, and seized

their photography gear. Then they placed the three handcuffed journalists into a police van

and drove them downtown. The three journalists sat handcuffed in the van for about an

hour. Then they were booked, fingerprinted, and cited for violating the curfew. After

roughly two hours in custody total, they were released.

       91.     Earlier that evening, Lassig and Maury had been with a larger group of

journalists covering the protests near the Third Precinct, including an NBC film crew.


                                               35
     CASE 0:20-cv-01302-WMW-DTS Document 31 Filed 06/08/20 Page 36 of 57



Lassig saw Minneapolis Police officers mace journalists, deliberately shoot journalists with

less-lethal projectiles, and chase journalists, all of whom were clearly identified as

journalists, were standing apart from the protesters, and were not obstructing or provoking

the police. Lassig was shocked at the aggressive and hostile attitude of the police toward

journalists.

       F.      NAMED-PLAINTIFF CWA.

       92.     Plaintiff The Communications Workers of America (“CWA”) is an

international labor union representing over 700,000 workers in a broad range of industries,

including print and broadcast news media, telecommunications, airline, manufacturing,

education, public service, and healthcare, among others.       CWA’s central purpose is

protecting the rights of workers through collective bargaining and public advocacy. CWA’s

headquarters is in Washington, DC; its members work and live throughout the United States,

including Minnesota. CWA is comprised of multiple sectors and districts representing

members in different industries. The News-Guild CWA (“NewsGuild”) is an affiliate union

of the CWA. NewsGuild represents journalists and media members across America. The

guild has roughly 14,000 dues paying members. NewsGuild members include many on the

reporting staff of the Los Angeles Times, the Chicago Tribune, the Detroit Free Press, the

Denver Post, Reuters, the Associated Press, the Washington Post, the New York Times, the

St. Paul Pioneer Press, and the Minneapolis Star Tribune, among others. (Declaration of

Jon Schluess (“Schluess Dec.”) ¶ 1-2 (attached as Exhibit 4 to the First Amended

Complaint).)




                                             36
    CASE 0:20-cv-01302-WMW-DTS Document 31 Filed 06/08/20 Page 37 of 57



       93.    Many of the individual reporters and photojournalists affected by police

violence and intimidation against the news media at the George Floyd protests are

represented by the NewsGuild (and by extension the CWA), including all of the Star

Tribune journalists mentioned by name in this Complaint. Los Angeles Times journalists

Molly Hennessy-Fiske and Carolyn Cole, who were shot with pepper spray and less-lethal

projectiles as described in paragraphs 40-44 above, are also NewsGuild members. (Cole

Dec. ¶ 1; Hennessy-Fiske Dec. ¶ 1.)

       94.    Because some of the NewsGuild’s affected members, and their news

organizations, report on the Minneapolis Police and Minnesota State Patrol as part of their

journalism, ethical considerations that guide reporting make directly suing those

organizations as individual plaintiffs complicated if not impossible. (Schluess Dec. ¶ 4.)

       95.    Article I, Section 2 of the NewsGuild-CWA Constitution provides:

              SECTION 2. The purpose of the Guild shall be to advance the
              economic interests and to improve the working conditions of
              its members; to guarantee, as far as it is able, equal
              employment and advancement opportunity in the industry and
              constant honesty in news, editorials, advertising, and business
              practices; to raise the standards of journalism and ethics of the
              industry; to foster friendly cooperation with all other workers;
              and to promote industrial unionism in the jurisdiction of the
              Guild.

       96.    And Article III of the CWA Constitution likewise provides:

              The objects of the Union shall be: (a) To unite the workers
              within its jurisdiction in a single cohesive labor union for the
              purpose of collective effort; (b) To improve the conditions of
              the workers with respect to wages, hours, working conditions
              and other conditions of employment; (c) To disseminate
              information among the workers respecting economic, social,
              political and other matters affecting their lives and welfare; (d)


                                             37
   CASE 0:20-cv-01302-WMW-DTS Document 31 Filed 06/08/20 Page 38 of 57



              To advance the interests of the workers by advocating the
              enactment of laws beneficial to them and the defeat or repeal
              of laws detrimental to them; (e) To do all things which may be
              necessary or proper to secure for the workers the enjoyment of
              their natural rights.

       97.    These foundational provisions of the international labor union and its sector

Constitutions undergird CWA’s participation in this lawsuit. Essentially, they provide that

all CWA members, including NewsGuild-CWA members, agree to work together, through

the auspices of their union, to ensure that members work under safe and lawful conditions.

(Schluess Dec. ¶ 7.)

       98.    NewsGuild-CWA members have been targeted by the recent police violence

in Minneapolis. Members have had their speech chilled. And Members have been

assaulted and injured by both Minneapolis Police and the Minnesota State Patrol, and been

subjected to other unconstitutional conduct by those agencies and their principals.

                            MUNICIPAL ALLEGATIONS

       99.    City of Minneapolis, Minneapolis Chief of Police Medaria Arradondo,

Minneapolis Police Lieutenant Robert Kroll, Minnesota Department of Public Safety

Commissioner John Harrington, and Minnesota State Patrol Colonel Matthew Langer, in

their official capacities (the “State and Municipal Defendants”) each have policies and

customs of violating the constitutional rights of members of the press.

       100.   The State and Municipal Defendants have been operating in close concert

and in coordination during the protests.

       101.   The State and Municipal Defendants each have a custom or policy of

deploying chemical agents and injurious, less-lethal ballistics against members of the news


                                            38
   CASE 0:20-cv-01302-WMW-DTS Document 31 Filed 06/08/20 Page 39 of 57



media. For example, both chemical agents and less-lethal ballistics were fired at the news

media from the roof of the Minneapolis Police Department’s Third Precinct Police Station

by officers detailed to the roof during the protest. Photographs of the injuries intentionally

inflicted on the news media by these shots fired from the Third Precinct roof were

published in the international press.

         102.   The State and Municipal Defendants each have a custom or policy of failing

to provide warnings and/or dispersal orders before using chemical agents and injurious,

less-lethal ballistics against protesters and members of the news media.

         103.   The State and Municipal Defendants each have a custom or policy of

arresting or detaining news media lawfully reporting on protests and other First

Amendment expressive activity.

         104.   After the barrage of international criticism arising out of its illegal detention

of Jimenez and his crew, the State Patrol issued the following statement: “In the course of

clearing the streets and restoring order at Lake Street and Snelling Avenue, four people

were arrested by State Patrol troopers, including three members of a CNN crew. The three

were released once they were confirmed to be members of the media.” Of course, it was

obvious from the outset that these individuals were members of the media, no threat, and

sought to accommodate the State Patrol in its mission. Arresting them had nothing to do

with “restoring order” and everything to do with retaliating against and intimidating the

press.

         105.   On information and belief, the MPD has not investigated, disciplined, or

suspended any officer involved in any of the unlawful conduct described in this Complaint.


                                               39
     CASE 0:20-cv-01302-WMW-DTS Document 31 Filed 06/08/20 Page 40 of 57



       106.   The State and Municipal Defendants have a history of unconstitutional

actions against journalists.

       107.   For example, in 2002, the Minnesota Daily (the University of Minnesota

student newspaper) filed a complaint with the MPD’s Internal Affairs Division related to

officer actions against student journalists during a riot following a University of Minnesota

Hockey championship victory. According to written statements in the complaint, a

photographer was pushed to the ground from behind and kicked in the back. When a

reporter went to help the photographer, she was sprayed directly in the face with chemical

irritant. Two other photographers were sprayed in the face with chemical irritant and hit

repeatedly with a riot stick. Two photographers had press passes displayed in the middle

of their chests, and the others told police officers they were members of the press, according

to the complaint. 45 On information and belief, none of the officers involved in this conduct

were disciplined pursuant to this investigation. 46

       108.   In 2008, Amy Goodman, host of “Democracy Now!”, and her crew were

arrested during the Republican National Convention in St. Paul, despite posing no threat

and complying with police orders. 47 Defendant John Harrington, then St. Paul Police

Chief, brushed off the First Amendment concerns.




45
   https://archive.nytimes.com/www.nytimes.com/uwire/uwire_JOIN042420022302015.ht
ml
46
    https://splc.org/2002/08/students-await-word-on-probe-into-police/
47
    https://www.minnpost.com/politics-policy/2008/09/amy-goodmans-arrest-when-
journalists-are-story/

                                              40
   CASE 0:20-cv-01302-WMW-DTS Document 31 Filed 06/08/20 Page 41 of 57



        109.   In 2017, the Minnesota State Patrol arrested City Pages journalist Susan Du

and Minneapolis Daily City Editor David Clarey during the protests following the Philando

Castile killing. Du’s phone, camera, keys, notes, and laptop were seized. The State Patrol

detained Du and Clarey for nine hours, even though they had attempted to comply with

officers’ directions to disperse. Du and Clarey had identified themselves as members of

the press but were detained nonetheless. On information and belief, no troopers were

investigated or disciplined for these unlawful arrests.

        110.   Defendants have a history of deficient or non-existent training with respect

to the Constitution in general and Plaintiff’s First Amendment rights in particular.

        111.   For example, the Minneapolis Police Policy and Procedure Manual Section

6-200 provides:

               MPD employees shall not unnecessarily obstruct news media
               personnel from performing their duties at emergency scenes.
               However, news media will not be allowed to cross police lines,
               which are set up to protect a crime scene. Members of the
               media must follow all municipal, state, and federal statutes.
               Media can be restricted from an area where their presence can
               jeopardize police operations. Only the ranking on-scene officer
               may grant news media representatives access to any area
               closed because of investigation or health and safety hazards.

The manual provides no other instruction or guidance on how to identify the media or

ensure their First Amendment rights are respected. It does not discuss how to safeguard

press freedoms at protests, and Section 6-200 does not appear to have been updated since

2008.




                                             41
      CASE 0:20-cv-01302-WMW-DTS Document 31 Filed 06/08/20 Page 42 of 57



         112.   The State and Municipal Defendants’ failure to supervise and train their

employees and agents with respect to First Amendment protected activity amounts to a

deliberate indifference to the rights of the Class Members.

         113.   Defendant Kroll is both a Lieutenant in the Minneapolis Police Department

and also the president of the Minneapolis Police Federation, the union that represents

Minneapolis police officers. Kroll’s supervisory role is significantly amplified by his

position as Federation president. Kroll acts as an unofficial policymaker within the MPD.

The MPD’s customs and practices derive not just from the command structure within the

department, but also informally from Kroll, who acts as a de facto policy maker for a cadre

of officers in the department. Kroll actively sows discord between rank-and-file officers

and the command structure as a means of further amplifying his policy role and exercising

an outsize influence over police culture. What Kroll casts as his “opinions” as union

president have the practical effect of serving as policy guidance for officers, which

aggravates the training and supervision failures described above.

         114.   On June 2, 2020, Kroll released a statement to Federation members that

underscores his role as de facto policymaker and his failure to supervise with respect to the

particular First Amendment issues described in this Complaint. 48

         115.   Kroll’s June 2 statement seeks to drive a wedge between rank-and-file

officers and MPD leadership:




48
     https://twitter.com/ChiefHarteau/status/1267460683408564225/photo/1


                                             42
   CASE 0:20-cv-01302-WMW-DTS Document 31 Filed 06/08/20 Page 43 of 57



             “No one with the exception of [Kroll and the Federation board]
             is willing to recognize and acknowledge the extreme bravery
             you have displayed throughout this riot.”

             “What has been very evident throughout this process is you
             have lacked support from the top.”

             “I’ve noted in press conferences from our mayor, our governor,
             and beyond, how they refuse to acknowledge the work of MPD
             and continually shift blame to it. It is despicable behavior.
             How our command staff can tolerate it and live with
             themselves I do not know.”

             “Your federation board will not remain silent. It’s important
             for us to get order restored and safety resumed. We do have a
             lot to say about failed leadership when the time is right. We’ve
             been formulating plans for that.”

      116.   Kroll’s statement also flags both his outsized supervisory role and his failure

to supervise. In it, he speaks of himself as though he, and not Chief Arradondo, leads the

department, and he ratifies the rampant unconstitutional conduct detailed below:

             “Although I have not been visibly present, I am closely
             monitoring what is occurring. I commend you for the excellent
             police work you are doing . . .”

             “I’ve had numerous conversations with politicians at the state
             level. I gave a detailed plan of action including a range of 2000
             to 3000 National Guard, their deployment allocations
             throughout our city and St. Paul, in a phone meeting with
             Senate majority leader Paul Gazelka.”

             “I’ve worked with other police leaders from New York to Las
             Vegas to push our messaging on a national level.”

      117.   Kroll’s statement scapegoats the “liberal media,” accusing the press of

somehow preventing him from being more vocal, and explicitly tying media coverage to




                                            43
      CASE 0:20-cv-01302-WMW-DTS Document 31 Filed 06/08/20 Page 44 of 57



danger to the rank-and-file police officers and to Kroll himself, statements which constitute

incitement against the press given the current climate of unrest:

                “I’ve been a visible target from the groups conducting this riot,
                politicians on the left allowing it and encouraging it, and liberal
                media. My visibility during this time would only increase your
                danger. I’ve received countless death threats throughout this.”

         118.   Former Minneapolis Police Chief Janee Harteau responded to the Kroll

statement by stating: “A disgrace to the badge! This is the battle that myself and others

have been fighting against. Bob Kroll turn in your badge!” 49

         119.   Notably, Kroll has a long history of racist and inflammatory statements and

conduct, from calling Attorney General (then Congressman) Keith Ellison a “terrorist” for

calling for police reform, to his membership the City Heat motorcycle club, an organization

called out by the Anti-Defamation League for displaying white supremacist symbols.

Kroll’s misconduct was even called out in a section 1983 action by current Chief

Arradondo and several other plaintiffs.

         120.   The State and Municipal Defendants are fully cognizant of the constitutional

rights they are failing to protect.

         121.   Nonetheless, the rank-and-file have either been explicitly told to disregard

those rights, or there has been a failure of command to supervise and discipline rank-and-

file officers regarding violations of those rights.




49
     https://twitter.com/ChiefHarteau/status/1267460683408564225

                                                44
     CASE 0:20-cv-01302-WMW-DTS Document 31 Filed 06/08/20 Page 45 of 57



       122.   Minneapolis Police officer David Pena displayed the rank-and-file’s attitude

towards the media in Facebook posts commenting on the First Amendment violations that

occurred during the protests: 50




50
  http://citypages.com/news/minneapolis-police-officer-urges-looting-of-cedar-riverside-
arresting-press/571046391

                                           45
     CASE 0:20-cv-01302-WMW-DTS Document 31 Filed 06/08/20 Page 46 of 57



        123.   Consistent with Officer Pena’s flippant attitude toward the unlawful arrest of

Omar Jimenez and his crew, police officers and state troopers responded with profanity

and verbal abuse when members of the press identified themselves as such in the midst of

the unconstitutional acts described above, stating, among other things: “I don’t care;” “we

don’t fucking care;” “shut up;” “if you move an inch you’ll be shot;” “Roll on your side,

Mr. Journalist. You’re going to be charged;” “we don’t care, we’ll arrest you;” “Your

[press badges] are bullshit;” “Do you know what curfew is?” and “I want to fucking peg

you.”

        124.   Officers either do not know, or do not care, about the press’s First

Amendment rights. Or, as is apparently the case with Officer Pena, they are actively hostile

toward those rights. Regardless, this state of affairs reflects either an unconstitutional

policy and practice regarding the rights of the press, or a failure to train and supervise

regarding the rights of the press.

                                 CLASS ALLEGATIONS

        125.   Under Rules 23(a) and 23(b)(1) and (2) of the Federal Rules of Civil

Procedure, Plaintiffs bring this action for prospective relief on behalf of themselves and

other similarly situated people who, as members of the news media 51, will in the future

observe and record protest activity and the conduct of law enforcement officers on duty in

public places within the cities of Minneapolis and Saint Paul in traditional or designated

public fora (the “Plaintiff Class”). The Plaintiff Class is defined as:


51
 The term “members of the news media” is used in the Curfew Orders as well as the
May 29, 2020 City of Minneapolis Emergency Regulation No. 2020-2-1.

                                              46
   CASE 0:20-cv-01302-WMW-DTS Document 31 Filed 06/08/20 Page 47 of 57



               All members of the news media, as the term is used in Emergency
       Executive Order 20-69, who intend to engage in news gathering or reporting
       activities in Minnesota related to the protest activities that followed the death
       of George Floyd and the law enforcement response to those protests.

       126.   The Plaintiff Class is so numerous that joinder of all the members would be

impracticable. Hundreds of members of the news media are in Minneapolis and Saint Paul

to cover the protests that followed Mr. Floyd’s murder and the aftermath.

       127.   As a result of the State and Municipal Defendants’ customs and policies of

arresting members of the news media, targeting them with less-lethal projectiles and

chemical irritants without constitutionally adequate justification or warning, denying them

freedom of movement to observe and record public demonstrations and law enforcement

officers on duty, and intimidation by threats of violence, the Plaintiff Class have been and

will continue to be deprived of their constitutional rights under the First, Fourth, and

Fourteenth Amendments.

       128.   Plaintiffs’ claims for prospective relief are typical of the members of the

Plaintiff Class because protests are ongoing and Plaintiffs and the Plaintiff Class members

have a reasonable fear that Defendants will continue to carry out their unconstitutional

customs or policies of deploying less-lethal projectiles and chemical irritants without

constitutionally adequate warning, denying them freedom of movement to observe and

record public demonstrations and law enforcement officers on duty, and intimidation by

threats of violence.

       129.   Plaintiffs will fairly and adequately protect the interests of the Plaintiff Class.

Plaintiffs have no conflicts involving other class members or Defendants. Plaintiffs



                                              47
    CASE 0:20-cv-01302-WMW-DTS Document 31 Filed 06/08/20 Page 48 of 57



understands their role as class representatives and their duties to the class in this litigation.

Plaintiffs are represented by competent and skilled counsel whose interests are fully

aligned with the interests of the class.

       130.   Questions of law or fact are common to the class. These legal and factual

questions include but are not limited to:

              a.      Do arrests and targeting of journalists through a series of common

                      methods violate the First, Fourth, and Fourteenth Amendments?

              b.      Are the State and Municipal Defendants liable for implementing an

                      unlawful policy or custom as set forth under principles of municipal

                      liability?

              c.      Have the State and Municipal Defendants manifested a failure to

                      properly train and supervise their agents and officers?

              d.      Have the State and Municipal Defendants exhibited a deliberate

                      indifference to the unconstitutional conduct alleged herein?

       131.   Maintaining individual actions would create a risk of “inconsistent or varying

adjudications with respect to individual class members that would establish incompatible

standards of conduct for the party opposing the class.” Fed. R. Civ. P. 23(b)(1)(A). Multiple

courts issuing multiple injunctions governing the engagement and use-of-force standards

for law enforcement would be entirely untenable. Doing so would only contribute to a state

of uncertainty and confusion that allows the constitutional violations described in the

complaint to continue.




                                               48
   CASE 0:20-cv-01302-WMW-DTS Document 31 Filed 06/08/20 Page 49 of 57



       132.   This case involves “adjudications with respect to individual class members

that, as a practical matter, would be dispositive of the interests of the other members not

parties to the individual adjudications.” Fed. R. Civ. P. 23(b)(1)(A). A ruling with respect

to a single Plaintiff in this case would arguably be strong stare decisis—if not necessarily

res judicata—with respect to other putative class members and members of the law

enforcement community. There is no benefit to allowing the overwhelmingly common

issues in this case to be litigated individually. The interests of both class members and

defendants requires classwide treatment.

       133.   Finally, “the party opposing the class has acted or refused to act on grounds

that apply generally to the class, so that final injunctive relief or corresponding declaratory

relief is appropriate respecting the class as a whole[.]” Fed. R. Civ. P. 23(b)(1)(A). There

is no allegation that Plaintiffs have been targeted because of anything unique to them as

individuals. Rather, they have been repeatedly targeted because of their membership in a

class of journalists. Plaintiffs’ targeting exists only by virtue of a broader pattern and

practice of unconstitutional conduct directed at journalists as a class. Logically, injunctive

relief for the “class as a whole” is the only mechanism available to afford relief in light of

conduct directed specifically to the class.

                                  CAUSES OF ACTION

                                     COUNT I:
                     First Amendment—Retaliation, 42 U.S.C. § 1983

       1.     Plaintiffs and the Plaintiff Class restate and reallege all previous paragraphs

of this Complaint.



                                              49
   CASE 0:20-cv-01302-WMW-DTS Document 31 Filed 06/08/20 Page 50 of 57



       2.     Plaintiffs and the Plaintiff Class engaged in constitutionally protected acts of

observing and recording events of public interest, including public demonstrations and the

conduct of law enforcement officers on duty in a public place. Plaintiffs and the Plaintiff

Class will continue to do so in the future to cover the events related to the protests and law

enforcement’s response.

       3.     Defendants retaliated against Plaintiffs and the Plaintiff Class for engaging

in constitutionally protected activity. Defendants’ retaliation is part of a pattern or practice

of unconstitutional conduct that is certain to continue absent any relief.

       4.     Plaintiffs and the Plaintiff Class reasonably fear the continued deployment

of chemical agents without warning, unlawful seizure, and excessive force through the

firing of flash bang grenades, less-lethal projectiles, riot batons, and other means if they

continue to engage in constitutionally protected activity.

       5.     These acts would chill a reasonable person from continuing to engage in a

constitutionally protected activity. These acts did, in fact, chill Plaintiffs and the Plaintiff

Class from continuing to observe and record some events of public interest, including

constitutionally protected demonstrations and the conduct of law enforcement officers on

duty in a public place.

       6.     It was the State and Municipal Defendants’ custom and policy, as well as

their failure to train and supervise their officers, and issue corrective instructions after

violations were brought to light, that caused the First Amendment retaliation.

       7.     The State and Municipal Defendants’ failure to supervise and train their

employees and agents with respect to the First Amendment rights of Plaintiffs and the


                                              50
     CASE 0:20-cv-01302-WMW-DTS Document 31 Filed 06/08/20 Page 51 of 57



 Plaintiff Class, including a failure to investigate and discipline officers for First

 Amendment violations, amounts to deliberate indifference to the rights of Plaintiffs and the

 Plaintiff Class.

          8.    The pattern of similar constitutional violations against Plaintiffs and the

 Plaintiff Class that occurred during the Floyd protests demonstrates the deliberate

 indifference of the State and Municipal Defendants to the rights of Plaintiffs and the

 Plaintiff Class.

          9.    Further, given the multiple constitutional violations documented above, the

need for more supervision or training was so obvious, and the inadequacy of the training

and supervision so likely to result in the violation of constitutional rights, that the State and

Municipal Defendants demonstrated their deliberate indifference to the need for such

training and supervision.

          10.   Plaintiff Goyette’s First Amendment rights were violated when he was

deliberately targeted and shot with a less-lethal projectile during the course of his reporting

activities.

          11.   Plaintiff Lassig’s First Amendment rights were violated when police arrested

 him without probable cause and despite Lassig identifying himself as a member of the

 press.

          12.   Plaintiffs and the Plaintiff Class reasonably fear further retaliation in the

 future if they continue to observe, record, or participate in constitutionally protected

 activity.




                                               51
      CASE 0:20-cv-01302-WMW-DTS Document 31 Filed 06/08/20 Page 52 of 57



                                 COUNT II:
               Fourth Amendment—Unlawful Seizure and Excessive Force

         13.   Plaintiffs and the Plaintiff Class restate and reallege all previous paragraphs

of this Complaint.

        14.    Plaintiffs and the Plaintiff Class were seized by Defendants when their

officers intentionally, through the use of force and threat of arrest, chemical agents, and

nonlethal projectiles, terminated their freedom of movement. For example, a newscaster

was prevented from traveling from Saint Paul to Minneapolis; 52

         15.   Members of the Plaintiff Class were also seized by Defendants when they

were arrested and detained.

         16.   Plaintiff Lassig’s Fourth Amendment rights were violated when he was

detained, booked, and cited for curfew violation without probable cause and after

identifying himself as a member of the news media.

         17.   Defendants committed these acts without forewarning and, as a result,

Defendants’ acts were objectively unreasonable and constituted unlawful seizure and

excessive force.

         18.   Plaintiffs and the Plaintiff Class did not commit a crime, because as members

of the news media, they were specifically exempted from the Curfew Orders and permitted

to cover the protests outside the restricted times.

         19.   Plaintiffs and the Plaintiff class did not pose a threat to any of Defendants’

officers or agents or any other person.


52
     https://twitter.com/JohnCroman/status/1266954423147864067?s=20

                                              52
     CASE 0:20-cv-01302-WMW-DTS Document 31 Filed 06/08/20 Page 53 of 57



         20.   It was the State and Municipal Defendants’ custom and policy, as well as

their failure to train and supervise their officers, and issue corrective instructions after

violations were brought to light, that caused the unlawful seizures and excessive use of

force.

         21.   The State and Municipal Defendants’ failure to supervise and train their

employees and agents with respect to the Fourth Amendment rights of Plaintiffs and the

 Plaintiff Class, including a failure to investigate and discipline officers for Fourth

 Amendment violations, amounts to deliberate indifference to the rights of Plaintiffs and the

 Plaintiff Class.

         22.   The pattern of similar constitutional violations against Plaintiffs and the

 Plaintiff Class that occurred during the Floyd protests demonstrates the deliberate

 indifference of the State and Municipal Defendants to the rights of Plaintiffs and the

 Plaintiff Class.

         23.   Further, given the pattern and practice of constitutional violations

documented above, the need for more supervision or training was so obvious, and the

inadequacy of the training and supervision so likely to result in the violation of

constitutional rights, that the State and Municipal Defendants demonstrated their deliberate

indifference to the need for such training and supervision.

         24.   Plaintiff Goyette’s Fourth Amendment rights were violated when he was

deliberately targeted and shot with a rubber bullet during the course of his reporting

activities.




                                             53
    CASE 0:20-cv-01302-WMW-DTS Document 31 Filed 06/08/20 Page 54 of 57



         25.   Plaintiffs and the Plaintiff Class reasonably fear further retaliation in the

future in violation of the Fourth Amendment if they continue to observe, record, or

participate in constitutionally protected activity.

                                     COUNT III:
                     Fourteenth Amendment—Procedural Due Process

         26.   Plaintiffs and the Plaintiff Class restate and reallege all previous paragraphs

of this Complaint.

         27.   The Due Process rights of Plaintiffs and the Plaintiff Class were violated

when the State and Municipal Defendants, through their officers and agents, arrested

members of the Plaintiff Class without probable cause, and deployed chemical agents and

nonlethal projectiles without providing a warning and opportunity to disperse in a way that

a person of ordinary intelligence could understand and comply with.

         28.   The State and Municipal Defendants’ failure to supervise and train their

employees and agents with respect to the Due Process rights of Plaintiffs and the Plaintiff

Class, including a failure to investigate and discipline officers for Fourteenth Amendment

violations, amounts to deliberate indifference to the rights of Plaintiffs and the Plaintiff

Class.

         29.   The pattern of similar constitutional violations against Plaintiffs and the

Plaintiff Class that occurred during the George Floyd protests demonstrates the deliberate

indifference of the State and Municipal Defendants to the rights of Plaintiffs and the

Plaintiff Class.




                                              54
     CASE 0:20-cv-01302-WMW-DTS Document 31 Filed 06/08/20 Page 55 of 57



        30.    Further, given the multiple constitutional violations documented above, the

 need for more supervision or training was so obvious, and the inadequacy of the training

 and supervision so likely to result in the violation of constitutional rights, that the State and

 Municipal Defendants demonstrated their deliberate indifference to the need for such

 training and supervision.

       31.     Plaintiff Goyette’s Fourteenth Amendment rights were violated when he was

deliberately targeted and shot with a rubber bullet during the course of his reporting

activities.

        32.    Plaintiff Lassig’s Fourteenth Amendment rights were violated when he was

detained, arrested, and cited for a curfew violation despite a lack of probable cause for the

arrest and after he had identified himself as a member of the news media.

        33.    Plaintiffs and the Plaintiff Class reasonably fear further violation of the right

to due process in the future if they observe, record, or participate in constitutionally

protected activity.

                                   PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs, individually and as representatives of the class defined

 herein, pray for relief as follows:

        A.     A temporary restraining order barring Defendants from engaging in
               unconstitutional conduct targeting journalists, as set forth in the proposed
               order accompanying Plaintiffs’ motion for a temporary restraining order.

        B.     A preliminary injunction barring Defendants from engaging in
               unconstitutional conduct targeting journalists, as set forth in the proposed
               order accompanying Plaintiffs’ motion for a temporary restraining order.




                                                55
   CASE 0:20-cv-01302-WMW-DTS Document 31 Filed 06/08/20 Page 56 of 57



      C.     A determination that this action may proceed as a class action under Rule
             23(b)(1) or 23(b)(2) of the Federal Rules of Civil Procedure;

      D.     Designation of Plaintiffs as Class Representative and designation of
             Plaintiffs’ counsel as class counsel;

      E.     A declaration that Defendants’ conduct violated the First, Fourth, and
             Fourteenth Amendments of the U.S. Constitution;

      F.     A permanent injunction barring Defendants from engaging in
             unconstitutional conduct targeting journalists, as set forth in the proposed
             order accompanying Plaintiffs’ motion for a temporary restraining order;

      G.     Damages compensating Plaintiffs for their injuries, including but not
             limited to compensatory, pecuniary, and medical expense damages;

      H.     An award of pre-judgment interest;

      I.     An award of attorneys’ fees and costs pursuant to 42 U.S.C. § 1988;

      J.     An award of such other and further relief as the Court deems equitable
             and just.

                                    JURY DEMAND

      Plaintiffs demand a trial by jury of all issues triable pursuant to Rule 38 of the

Federal Rules of Civil Procedure.




                                            56
   CASE 0:20-cv-01302-WMW-DTS Document 31 Filed 06/08/20 Page 57 of 57



Dated: June 7, 2020                /s/ Kevin C. Riach
                                   Kevin C. Riach (#0389277)
                                   Dulce J. Foster (#0285419)
                                   Pari I. McGarraugh (#0395524)
                                   Jacob P. Harris (#0399255)
                                   FREDRIKSON & BYRON, P.A.
                                   200 South Sixth Street, Suite 4000
                                   Minneapolis, MN 55402-1425
                                   Telephone: 612.492.7000
                                   kriach@fredlaw.com
                                   dfoster@fredlaw.com
                                   pmcgarraugh@fredlaw.com
                                   jharris@fredlaw.com
                                   Attorneys for Plaintiffs Goyette and Lassig

                                   Adam W. Hansen (#0391704)
                                   APOLLO LAW LLC
                                   333 Washington Avenue North, Suite 300
                                   Minneapolis, MN 55401
                                   Telephone: 612.927.2969
                                   adam@apollo-law.com
                                   Attorneys for Plaintiffs

                                   Teresa Nelson (#269736)
                                   AMERICAN CIVIL LIBERTIES UNION
                                   OF MINNESOTA
                                   P.O. Box 14720
                                   Minneapolis, MN 55414
                                   Telephone: 651.529.1692
                                   tnelson@aclu-mn.org
                                   Attorneys for Plaintiffs




                                   57
